Exhibit 10.1

FORM OF STOCKHOLDERS AGREEMENT

This Stockholders Agreement (this “Agreement”) is dated and effective as of [●],
2015 between and among Teva Pharmaceutical Industries Ltd., a company
incorporated under the laws of Israel (the “Company”) and Allergan plc, a
company incorporated under the laws of Ireland (the “Shareholder”). The Company
and the Shareholder are referred to in this Agreement individually as a “Party”
and collectively as the “Parties.”

RECITALS

WHEREAS, the Company and the Shareholder are parties to a Master Purchase
Agreement dated as of July 26, 2015 (the “Acquisition Agreement”), pursuant to
which the Company will acquire the Business (as defined in the Acquisition
Agreement) from the Shareholder and its Affiliates in exchange for cash and the
issuance by the Company of Ordinary Shares (as defined below) to the
Shareholder;

WHEREAS, the transactions contemplated by the Acquisition Agreement have been
consummated as of the date of this Agreement and, pursuant to the Acquisition
Agreement, the Company has issued to the Shareholder an aggregate of [●]
Ordinary Shares (collectively, the “Initial Shares”), representing approximately
[●]% (the “Initial Share Percentage”) of the total outstanding Ordinary Shares
as of immediately following the consummation of the transactions contemplated by
the Acquisition Agreement;

WHEREAS, the Parties are entering into this Agreement for the purposes of
setting forth their agreement and understanding relating to the ownership of the
Shares (as defined below) by the Shareholder and certain other matters; and

WHEREAS, the execution and delivery of this Agreement is a condition to the
obligations of the Parties to consummate the transactions contemplated by the
Acquisition Agreement.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and their respective
representations, warranties, covenants and agreements set forth in this
Agreement, and intending to be legally bound hereby, the Parties agree as
follows:

ARTICLE 1

Definitions

Section 1.1. Definitions. In addition to the terms defined elsewhere in this
Agreement, the following terms have the meanings set forth in this Section 1.1:

“Activist Investor” means, as of any date, any Person that has, directly or
indirectly through its publicly disclosed Affiliates, whether individually or as
a member of a publicly disclosed Group, within the two-year period immediately
preceding such date, and in each case with respect to the Company, any of its
Subsidiaries or any of its or their equity



--------------------------------------------------------------------------------

securities (i) publicly made, engaged in or been a participant (as defined in
Instruction 3 to Item 4 of Schedule 14A under the Exchange Act) in any
“solicitation” of “proxies” (as such terms are defined in Regulation 14A as
promulgated by the SEC and assuming for this purpose that the Company was
subject to the proxy rules under Section 14 of the Exchange Act) or in the
submission of position statements (as such term is used in the Israeli Companies
Law) (including, in each case, similar concepts under Israeli law), to vote any
equity securities of the Company or any of its Subsidiaries, including in
connection with a proposed change in Control or other extraordinary or
fundamental transaction involving the Company or any of its Subsidiaries, or a
public proposal for the election or replacement of any directors of the Company
or any of its Subsidiaries, not approved by the board of directors of the
Company or such Subsidiary prior to first public disclosure thereof,
(ii) publicly called, or publicly sought to call, a meeting of shareholders of
the Company or any of its Subsidiaries or publicly initiated any shareholder
proposal or meeting agenda item for action by shareholders of the Company or any
of its Subsidiaries (including through action by written consent), in each case
not approved by the board of directors of the Company or such Subsidiary prior
to first public disclosure thereof, (iii) commenced a “tender offer” (as such
term is used in Regulation 14D under the Exchange Act or in the Israeli
Companies Law) to acquire equity securities of the Company or any of its
Subsidiaries that was not approved (at or before the time of commencement) by
the board of directors of the Company, (iv) otherwise publicly acted, alone or
in concert with others, to seek to Control or influence the board of directors
of the Company or shareholders of the Company or any of its Subsidiaries
(provided that this clause (iv) is not intended to apply to the activities of
any member of the board of directors of the Company or such Subsidiary, with
respect to the Company or such Subsidiary, taken in good faith solely in his or
her capacity as a director of the Company or such Subsidiary) or (v) publicly
disclosed any intention, plan, arrangement or other Contract to do any of the
foregoing.

“ADS” means American Depositary Shares representing Ordinary Shares.

“Affiliate” (including, with a correlative meaning, “affiliated”) means, when
used with respect to a specified Person, a Person that directly or indirectly,
through one or more intermediaries, Controls, is Controlled by or is under
common Control with such specified Person.

“Articles of Association” means the Company’s articles of association, as the
same may be amended from time to time.

“Beneficially Own”, “Beneficial Owner” and “Beneficial Ownership” mean, with
respect to any securities, having “beneficial ownership” of such securities for
purposes of Rule 13d-3 or 13d-5 under the Exchange Act (as in effect on the date
of this Agreement). In addition, a Person shall be deemed to be the Beneficial
Owner of, and shall be deemed to Beneficially Own and have Beneficial Ownership
of, any securities which are the subject of, or the reference securities for, or
that underlie, any Derivative Instrument of such Person, with the number of
securities Beneficially Owned being the notional or other number of securities
specified in the documentation evidencing the Derivative Instrument as being
subject to be acquired upon the exercise or settlement of such Derivative
Instrument or as the basis upon which the value or settlement amount of such
Derivative Instrument is to be calculated in whole or in part or, if no such
number of securities is specified in such documentation, as determined by the
Board of Directors in its sole discretion to be the number of securities to
which the Derivative Instrument relates.

 

-2-



--------------------------------------------------------------------------------

“Blackout Period” has the meaning set forth in Section 5.2.

“Board of Directors” means the board of directors of the Company.

“Business Day” means any day except any Saturday, any Sunday, any day which is a
federal or a national legal holiday in the United States or Israel or any day on
which banking institutions in the State of New York or Israel are authorized or
required by Law or other governmental action to close.

“Company Competitor” means those competitors of the Company identified on
Schedule I to this Agreement and any successor thereto, acquirer thereof or
acquirer of a competing portion of the business thereof.

“Contract” means any contract, agreement, instrument, undertaking, indenture,
commitment, loan, license, settlement, consent, note or other legally binding
obligation (whether or not in writing).

“Control”, “Controlled” and “Controlling” mean, when used with respect to any
specified Person, the possession, directly or indirectly, of the power to direct
or cause the direction of the management and policies of such Person, whether
through the ownership of voting securities or other interests, by Contract or
otherwise, and the terms “Controlled by” and “under common Control with” shall
be construed accordingly.

“Current Directors” means directors serving on the Board of Directors as of the
date of this Agreement.

“Depositary” means the depositary with respect to the ADSs.

“Derivative Instrument” means any and all derivative securities (as defined
under Rule 16a-1 under the Exchange Act) that increase in value as the value of
any Equity Securities of the Company increases, including a long convertible
security, a long call option and a short put option position, in each case,
regardless of whether (a) such derivative security conveys any voting rights in
any Equity Security, (b) such derivative security is required to be, or is
capable of being, settled through delivery of any Equity Security or (c) other
transactions hedge the value of such derivative security.

“Equity Right” means, with respect to any Person, any security (including any
debt security or hybrid debt-equity security) or obligation convertible into or
exercisable or exchangeable for, or giving any Person any right to subscribe for
or acquire, or any options, calls, warrants, restricted shares, restricted
shares units, deferred share awards, share units, “phantom” awards, dividend
equivalents, participations, interests, rights or commitments relating to, or
any share appreciation right or other instrument the value of which is
determined in whole or in part by reference to the market price or value of,
shares of capital stock or earnings of such Person.

 

-3-



--------------------------------------------------------------------------------

“Equity Securities” means (a) Ordinary Shares, ADSs or other capital stock or
equity interests or equity-linked interests of the Company and (b) Equity Rights
that are directly or indirectly exercisable or exchangeable for or convertible
into Ordinary Shares, ADSs or other capital stock or equity interests or
equity-linked interests of the Company.

“Exchange Act” means the United States Securities Exchange Act of 1934 and the
rules and regulations promulgated thereunder.

“FINRA” means the Financial Industry Regulatory Authority.

“GAAP” means generally accepted accounting principles in the United States.

“Governmental Authority” means any (a) nation, region, state, county, city,
town, village, district or other jurisdiction, (b) federal, state, local,
municipal, foreign or other government, (c) department, agency or
instrumentality of a federal, state, local, municipal, foreign or other
government, including any state-owned or state controlled instrumentality of a
foreign or other government, (d) governmental or quasi-governmental entity of
any nature (including any governmental agency, branch, department or other
entity and any court or other tribunal), (e) international or multinational
organization formed by states, governments or other international organizations,
(f) organization that is designated by executive order pursuant to Section 1 of
the United States International Organizations Immunities Act (22 U.S.C. 288 of
1945), as amended, and the rules and regulations promulgated thereunder or
(g) other body (including any industry or self-regulating body) exercising, or
entitled to exercise, any administrative, executive, judicial, legislative,
police or regulatory authority or power of any nature.

“Group” has the meaning assigned to such term in Section 13(d)(3) of the
Exchange Act.

“Group Member” means, with respect to any specified Person, any Affiliate of the
specified Person that is, directly or indirectly, Controlled by the specified
Person and includes any Person with respect to which the specified Person is a
direct or indirect Subsidiary.

“Hedging Arrangement” means any transaction or arrangement, including through
the creation, purchase or sale of any security, including any security-based
swap, swap, cash-settled option, forward sale agreement, exchangeable note,
total return swap or other derivative, in each case, the effect of which is to
hedge the risk of owning Equity Securities.

“Incumbent Directors” means (a) the Current Directors, (b) new directors
nominated or appointed by a majority of the Current Directors and (c) other
directors nominated or appointed by a majority of the Current Directors and
other Incumbent Directors.

“Israeli Companies Law” means the Israeli Companies Law, 5759-1999, as amended
from time to time, including regulations thereunder and successor provisions and
regulations thereto.

“Law” means any supranational, international, national, federal, state,
provincial, local or similar law (including common law), statute, code, order,
ordinance, rule, regulation,

 

-4-



--------------------------------------------------------------------------------

treaty (including any tax treaty), license, permit, authorization, approval,
consent, decree, injunction, binding judicial or administrative interpretation
or other requirement, in each case enacted, promulgated issued or entered by a
Governmental Authority.

“Lock-Up Period” has the meaning set forth in Section 2.1(a).

“Ordinary Shares” means the ordinary shares of the Company, with par value of
NIS 0.10 per share.

“Ordinary Share Equivalents” means (i) in the case of an Ordinary Share, one
Ordinary Share or (ii) in the case of an ADS, the number of Ordinary Shares
represented by such ADS. For purposes of calculating the number of Ordinary
Share Equivalents outstanding, Ordinary Shares underlying ADSs shall not be
counted separately as being outstanding (i.e., such Ordinary Shares shall be
counted only once).

“Permitted Transferee” means the Shareholder and any direct or indirect wholly
owned Subsidiary of the Shareholder; provided that if any such transferee of
Shares ceases to be a direct or indirect wholly owned Subsidiary of the
Shareholder, (a) such transferee shall, and the Shareholder shall procure that
such transferee shall, immediately Transfer back the transferred Shares to the
applicable transferor, or, if such transferor by that time is no longer a
Permitted Transferee, to the Shareholder, as if such Transfer of such Shares had
not taken place ab initio, and (b) the Company shall no longer, and shall
instruct its transfer agent and other third parties to no longer, record or
recognize such Transfer of such Shares on the shareholders’ register of the
Company.

“Person” means an individual, corporation, limited liability company, general or
limited partnership, joint venture, association, trust, unincorporated
organization, Governmental Authority, other entity or group (as defined in the
Exchange Act).

“Prohibited Transferee” means (a) any Company Competitor, (b) any Activist
Investor or (c) any Person who after such Transfer, would Beneficially Own more
than 5 % of the Voting Securities and to the knowledge of the Shareholder, after
due inquiry on the date of the applicable Transfer, would report its ownership
position on Schedule 13D (or successor form).

“Registrable Securities” means (a) the Initial Shares, (b) any Ordinary Shares
issued or issuable with respect to the Initial Shares on or after the date of
this Agreement by way of a share dividend or share split or in connection with a
combination of shares, recapitalization, merger, consolidation or other
reorganization and (c) any other Ordinary Shares Beneficially Owned by the
Shareholder. As to any particular Registrable Securities, such securities shall
cease to be Registrable Securities if (i) a Registration Statement with respect
to the sale of such securities has become effective under the Securities Act and
such securities have been disposed of pursuant to such effective Registration
Statement, (ii) such securities may be sold by the Shareholder pursuant to Rule
144 without any restriction whatsoever (including, for the avoidance of doubt,
any restrictions on the volume or manner of the sale of such securities) during
any and all three-month periods, (iii) such securities have been otherwise
transferred to a Person other than the Shareholder or a Permitted Transferee, or
other than pursuant to a

 

-5-



--------------------------------------------------------------------------------

Permitted Transfer in connection with which the Shareholder’s rights under this
Agreement are assigned to the transferee pursuant to Section 6.6(b)(i), (iv) the
Registrable Securities held by the Shareholder represent in the aggregate less
than 1% of the issued and outstanding Ordinary Shares or (v) such securities
cease to be outstanding.

“Registration Statement” means any registration statement of the Company that
covers any Registrable Securities (including, for the avoidance of doubt, that
covers the offering of ADSs representing the applicable Ordinary Shares) and all
amendments and supplements to any such registration statement, including
post-effective amendments, in each case including the prospectus contained
therein, all exhibits thereto and all material incorporated by reference
therein. For the avoidance of doubt, the Company’s registration obligations
under this Agreement shall refer to an offering of ADSs representing the
applicable Ordinary Shares and not an offering of Ordinary Shares.

“Representatives” means, as to any Person, its Affiliates and its and their
respective directors, officers, managers, employees, agents, attorneys,
accountants, financial advisors and other advisors or representatives.

“Required Registration Statement” means a Registration Statement that covers the
Registrable Securities requested to be included therein pursuant to the
provisions of Section 5.1 on an appropriate form pursuant to the Securities Act
(other than pursuant to Rule 415), and which form is available for the sale of
the Registrable Securities in accordance with the intended method or methods of
distribution thereof, and all amendments and supplements to such Registration
Statement, including post-effective amendments, in each case including the
prospectus contained therein, all exhibits thereto and all material incorporated
by reference therein.

“Required Shelf Registration Statement” means a Registration Statement that
covers the Registrable Securities requested to be included therein pursuant to
the provisions of Section 5.1 on an appropriate form or any similar successor or
replacement form (in accordance with Section 5.1) pursuant to Rule 415, and
which form is available for the sale of the Registrable Securities in accordance
with the intended method or methods of distribution thereof, and all amendments
and supplements to such Registration Statement, including post-effective
amendments, in each case including the prospectus contained therein, all
exhibits thereto and all material incorporated by reference therein.

“Rule 144” means Rule 144 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“Rule 415” means Rule 415 promulgated by the SEC pursuant to the Securities Act,
as such Rule may be amended from time to time, or any similar rule or regulation
hereafter adopted by the SEC having substantially the same effect as such Rule.

“SEC” means the United States Securities and Exchange Commission.

“Securities Act” means the Securities Act of 1933 and the rules and regulations
promulgated thereunder.

 

-6-



--------------------------------------------------------------------------------

“Share Percentage Cap” means the Initial Share Percentage; provided that
(a) immediately following any Transfer of Shares by the Shareholder (other than
to a Permitted Transferee), the Share Percentage Cap shall be reduced to a
percentage equal to (i) the aggregate number of Ordinary Share Equivalents
Beneficially Owned by the Shareholder and its Group Members immediately
following such Transfer of Shares (excluding any Ordinary Share Equivalents for
which Beneficial Ownership was acquired in violation of this Agreement prior to
such Transfer), divided by (ii) the aggregate number of Ordinary Share
Equivalents outstanding immediately following such Transfer of Shares; (b) the
Share Percentage Cap shall in no event be less than 5%; and (c) to the extent
that any Shares that are deemed to have been Transferred pursuant to any Hedging
Arrangement) are subsequently returned or released to the Shareholder by a
counterparty with respect to such Hedging Arrangement (including as a result of
the Shareholder electing cash settlement of such Hedging Arrangement), such
Shares shall be treated as if they had not been Transferred by the Shareholder
for purposes of this Agreement and the Share Percentage Cap shall be adjusted
accordingly.

“Shares” means (a) the Initial Shares and any ADSs issued in respect thereof,
(b) any Equity Securities issued or issuable with respect to the Initial Shares
(or ADSs issued in respect thereof) on or after the date of this Agreement by
way of a share dividend or share split or in connection with a combination of
shares, recapitalization, merger, consolidation or other reorganization and
(c) any other Equity Securities held by the Shareholder or any of its
Affiliates.

“Standstill Level” means, as of any date, a number of Ordinary Share Equivalents
equal to (a) the Share Percentage Cap, multiplied by (b) the number of Ordinary
Shares outstanding on such date.

“Standstill Period” means the period beginning on the date hereof and ending on
the first Business Day on which the Shareholder and its Group Members
collectively Beneficially Own a number of Ordinary Share Equivalents less than
5% of the then issued and outstanding Ordinary Shares; provided that for
purposes of Section 4.1(a) only, “Standstill Period” shall mean the period
beginning on the date hereof and ending on the first Business Day on which none
of the Shareholder or its Group Members Beneficially Own any Ordinary Shares or
ADSs.

“Subsidiary” means, with respect to a specified Person, any corporation or other
Person of which securities or other interests having the power to elect a
majority of that corporation’s or other Person’s board of directors or similar
governing body, or otherwise having the power to direct the business and
policies of that corporation or other Person (other than securities or other
interests having such power only upon the happening of a contingency that has
not occurred) are held by the specified Person or one or more of its
Subsidiaries.

“Voting Securities” means the Ordinary Share Equivalents and any other
securities of the Company entitled to vote at any general meeting of the
Company.

 

-7-



--------------------------------------------------------------------------------

Section 1.2. Additional Defined Terms. For purposes of this Agreement, the
following terms have the meanings specified in the indicated Section of this
Agreement:

 

Defined Term

  

Section

Agreement

   Preamble

Automatic Shelf Registration Statement

   Section 5.3

Acquisition Agreement

   Recitals

Company

   Preamble

Demand Registration

   Section 5.1

Initial Share Percentage

   Recitals

Initial Shares

   Recitals

Other Registrable Securities

   Section 5.5(b)(ii)

Parties

   Preamble

Permitted Transfer

   Section 2.1(c)

Piggyback Registration

   Section 5.5(a)

Piggyback Requests

   Section 5.5(a)

Registration Expenses

   Section 5.8

Request

   Section 5.1

Requested Information

   Section 5.9

Shareholder

   Preamble

Shelf Registration

   Section 5.1

Transfer

   Section 2.1

WKSI

   Section 5.3

Section 1.3. Construction. Unless expressly specified otherwise, whenever used
in this Agreement, the terms “Article,” “Exhibit,” “Schedule” and “Section”
refer to articles, exhibits, schedules and sections of this Agreement. Whenever
used in this Agreement, the terms “hereby,” “hereof,” “herein” and “hereunder”
and words of similar import refer to this Agreement as a whole, including all
articles, sections, schedules and exhibits hereto. Whenever used in this
Agreement, the terms “include,” “includes” and “including” mean “include,
without limitation,” “includes, without limitation” and “including, without
limitation,” respectively. Whenever the context of this Agreement permits, the
masculine, feminine or neuter gender, and the singular or plural number, are
each deemed to include the others. “Days” means calendar days unless otherwise
specified. Unless expressly specified otherwise, all payments to be made in
accordance with or under this Agreement shall be made in U.S. Dollars (USD$).
References in this Agreement to particular sections of a Law shall be deemed to
refer to such sections or provisions as they may be amended after the date of
this Agreement. The Parties have participated jointly in the negotiation and
drafting of this Agreement and in the event an ambiguity or question of intent
or interpretation arises, this Agreement shall be construed as if drafted
jointly by the Parties and no presumption or burden of proof shall arise
favoring or disfavoring any Party (or any Affiliate thereof) by virtue of the
authorship of any of the provisions of this Agreement.

 

-8-



--------------------------------------------------------------------------------

ARTICLE 2

Transfer Restrictions

Section 2.1. Restrictions on Transfer. The right of the Shareholder and its
Affiliates to directly or indirectly, in any single transaction or series of
related transactions, sell, assign, pledge, hypothecate or otherwise transfer
(or enter into any Contract or other obligation regarding the future sale,
assignment, pledge or transfer of) Beneficial Ownership of (each, a “Transfer”)
any Shares is subject to the restrictions set forth in this Article 2, and no
Transfer of Shares by the Shareholder or any of its Affiliates may be effected
except in compliance with this Article 2. Any attempted Transfer in violation of
this Agreement shall be of no effect and null and void, regardless of whether
the purported transferee has any actual or constructive knowledge of the
Transfer restrictions set forth in this Agreement, and shall not be recorded on
the stock transfer books of the Company or the Depositary or any local custodian
or transfer agent.

(a) The Shareholder shall not directly or indirectly, in any single transaction
or series of related transactions, Transfer any Shares during the 12-month
period commencing on the date hereof (the “Lock-Up Period”) without the prior
written consent of the Company, other than:

(i) a Transfer of Shares in response to a tender or exchange offer by any Person
that has been approved or recommended by the Board of Directors (provided a
majority of directors at the time of such approval or recommendation are
Incumbent Directors) or a Transfer of Shares permitted by Section 2.1(e);

(ii) a Transfer of Shares to the Company or a Subsidiary of the Company;

(iii) a Transfer of Shares to a Permitted Transferee, so long as such Permitted
Transferee, to the extent it has not already done so, executes a customary
joinder to this Agreement, in form and substance reasonably acceptable to the
Company, in which such Permitted Transferee agrees to be bound by the terms of
this Agreement as if such Permitted Transferee was an original party hereto;

(iv) a Transfer of Shares pursuant to Section 5.5 and meeting the requirements
of Section 2.1(c)(ii); and

(v) a Transfer of shares as a result of any acquisition of outstanding stock of
Shareholder (by merger, consolidation or otherwise) or any sale of all or
substantially all of the assets of Shareholder; provided that any such Transfer
that would result in any Person becoming the ultimate parent entity of
Shareholder (such that the Shareholder is a direct or indirect Subsidiary of
another Person or all or substantially all of the Shareholder’s assets have been
acquired by another Person) shall be subject to Section 6.6(d);

provided, in each case, that any such Transfer is made in accordance with all
applicable Laws; and

 

-9-



--------------------------------------------------------------------------------

provided further, that, notwithstanding the foregoing, the Shareholder shall be
entitled at any time during the Lock-Up Period to request that the Company
waive, in whole or in part, the restrictions of this Section 2.1(a), and the
Company will consider such request in good faith and shall not unreasonably
delay its response to such request or refuse such request.

(b) Following the Lock-Up Period, the Shareholder shall be entitled to Transfer
any Shares in its sole discretion, subject to Section 2.1(d) and provided that
Shareholder shall not directly or indirectly, in any single transaction or
series of related transactions, Transfer any Shares:

(i) other than in accordance with all applicable Laws and the other terms and
conditions of this Agreement; or

(ii) to any Prohibited Transferee (except in a Permitted Transfer).

The Shareholder shall not be deemed to have breached its obligations under
Section 2.1(b)(ii) as it relates to Activist Investors with respect to the
Transfer of Shares to any Person so long as the Shareholder acts in good faith,
based on generally available public information and the advice of its financial
advisors, to determine whether such Person is an Activist Investor. The
reporting by a Person of its ownership of the securities of an issuer on
Schedule 13G shall be deemed to establish conclusively that such Person is not
an Activist Investor with respect to such issuer for purposes of the definition
of “Activist Investor”, except to the extent such Person subsequently files a
Schedule 13D with respect to such issuer; provided that any such determination
for any Person with respect to one issuer shall not preclude such Person from
otherwise being an Activist Investor.

(c) “Permitted Transfer” means, in each case, following the expiration of the
Lock-Up Period and so long as such Transfer is in accordance with applicable
Law:

(i) a Transfer of Shares in accordance with Section 2.1(a)(i), (ii), (iii),
(iv) or (v);

(ii) a Transfer of Shares effected through an offering constituting a public
offering as defined or interpreted in Section 312.03 of the Listed Company
Manual of the New York Stock Exchange, as applicable, pursuant to an exercise of
the registration rights provided in Article 5;

(iii) a Transfer of Shares effected through a “brokers’ transaction” as defined
in Rule 144(g) executed on a securities exchange or over- the-counter market by
a securities broker-dealer acting as agent for the Shareholder (so long as such
Transfer is not directed by the Shareholder to be made to a particular
counterparty or counterparties and the Shareholder reasonably believes, after
due inquiry, as of the date of such Transfer, that the Transfer executed by such
broker-dealer is not or will not be to a Prohibited Transferee);

(iv) a Transfer of Shares to a counterparty (other than a Prohibited Transferee)
in connection with a Hedging Arrangement, including any related Transfer of
Shares or

 

-10-



--------------------------------------------------------------------------------

other Equity Securities by any such counterparty to any other Person (so long as
such Transfer by such counterparty is not at the express direction of the
Shareholder and the Shareholder reasonably believes, after due inquiry, as of
the date of such Transfer, that the Transfer by such counterparty is not or will
not be to a Prohibited Transferee); or

(v) a Transfer of Shares permitted by Section 2.1(e).

(d) Notwithstanding anything to the contrary contained herein but subject to
Section 2.1(e), the Shareholder shall not Transfer, or cause or permit the
Transfer of, any Shares in connection with any “tender offer” (as such term is
used in Regulation 14D under the Exchange Act or the Israeli Companies Law) not
approved or recommended by the Board of Directors (provided a majority of
directors at the time of such approval or recommendation are Incumbent
Directors).

(e) Notwithstanding anything to the contrary herein, nothing in this Agreement
will prohibit the Shareholder from agreeing to, and from Transferring, or
causing or permitting the Transfer of, any Shares in connection with, any
“special tender offer” under the Israeli Companies Law with respect to which the
Board of Directors has determined not to express or make a recommendation
(whether in favor or against).

(f) The entry by the Shareholder into a Hedging Arrangement with respect to
Shares shall be deemed to be a Transfer of such Shares for purposes of this
Agreement and shall be subject to the provisions of this Section 2.1.

ARTICLE 3

Voting

Section 3.1. Voting Agreement.

(a) So long as the aggregate number of Ordinary Share Equivalents Beneficially
Owned by the Shareholder and its Group Members, as a group, is greater than or
equal to 5% of the then issued and outstanding Ordinary Shares, the Shareholder
shall cause all of the Voting Securities Beneficially Owned by it or any of its
Group Members or over which it or any of its Group Members has voting control to
be voted (i) in favor of all those persons nominated and recommended to serve as
directors of the Company by the Board of Directors or any applicable committee
thereof, (ii) with respect to any matter directly relating to remuneration of
directors, directors’ insurance or indemnification or release from liability of
directors, in a manner proportionally consistent with the vote of Ordinary
Shares not Beneficially Owned by the Shareholder or any of its Group Members and
(iii) with respect to any other action, proposal or matter to be voted on by the
shareholders of the Company (including through action by written consent), in
accordance with the recommendation of the Board of Directors or any applicable
committee thereof (so long as a majority of directors at the time of such
recommendation are Incumbent Directors). Notwithstanding the foregoing, the
Shareholder and its Group Members shall be free to vote at their discretion in
connection with any proposal submitted for a vote of the shareholders of the
Company in respect of (A) the issuance of Equity Securities in connection with
any merger, consolidation or business combination of the

 

-11-



--------------------------------------------------------------------------------

Company, (B) any merger, consolidation or business combination of the Company or
(C) the sale of all or substantially all the assets of the Company, except in
each of clause (A), (B) and (C) where such proposal has not been approved or
recommended by the Board of Directors, in which event the preceding sentence
shall apply.

(b) So long as the aggregate number of Ordinary Share Equivalents Beneficially
Owned by the Shareholder and its Group Members, as a group, is greater than or
equal to 5% of the then issued and outstanding Ordinary Shares, with respect to
any matter that the Shareholder is required to vote on in accordance with
Section 3.1(a), the Shareholder shall cause each Voting Security owned by it or
over which it has voting control to be voted by completing the proxy forms
distributed by the Company or the voting instructions distributed by the
Depositary, as applicable, and not by any other means. The Shareholder shall
deliver the completed proxy form to the Company or the completed voting
instruction form to the Depositary, as applicable, no later than five
(5) Business Days prior to the date of such general meeting of the Company. Upon
the written request of the Company, the Shareholder hereby agrees to take such
further action or execute such other instruments as may be reasonably necessary
to effectuate the intent of this Section 3.1(b).

ARTICLE 4

Standstill.

Section 4.1. During the Standstill Period, the Shareholder shall not, directly
or indirectly, and shall cause its Representatives (to the extent acting on
behalf of the Shareholder) and Group Members not, directly or indirectly, to,
without the prior written consent of, or waiver by, the Company:

(a) subject to Section 4.2, acquire, offer or seek to acquire, agree to acquire
or make a proposal (including any private proposal to the Company or the Board
of Directors) to acquire, by purchase or otherwise (including through the
acquisition of Beneficial Ownership), any securities (including any Equity
Securities or Voting Securities) or Derivative Instruments, or direct or
indirect rights to acquire any securities (including any Equity Securities or
Voting Securities) or Derivative Instruments, of the Company or any Subsidiary
or Affiliate of the Company or any successor to or Person in Control of the
Company, or any securities (including any Equity Securities or Voting
Securities) or indebtedness convertible into or exchangeable for any such
securities or indebtedness; provided that the Shareholder may acquire, offer or
seek to acquire, agree to acquire or make a proposal to acquire Ordinary Share
Equivalents (and any securities (including any Equity Securities or Voting
Securities) convertible into or exchangeable for Ordinary Share Equivalents) and
Derivative Instruments with respect to Ordinary Share Equivalents, if,
immediately following such acquisition, the collective Beneficial Ownership of
Ordinary Share Equivalents of the Shareholder and its Group Members, as a group,
would not exceed the Standstill Level;

(b) offer, or seek to acquire, or participate in any acquisition of a majority
of the consolidated assets of the Company and its Subsidiaries, taken as a
whole;

 

-12-



--------------------------------------------------------------------------------

(c) conduct, fund or otherwise become a participant in any “tender offer” (as
such term is used in Regulation 14D under the Exchange Act or the Israeli
Companies Law) involving Equity Securities, Voting Securities or any securities
convertible into, or exercisable or exchangeable for, Equity Securities or
Voting Securities, in each case not approved by the Board of Directors;

(d) otherwise act in concert with others to seek to control or influence the
Board of Directors or shareholders of the Company or its Subsidiaries or
Affiliates; provided that nothing in this clause (d) shall preclude the
Shareholder or its Representatives from engaging in discussions with the Company
or its Representatives;

(e) make or join or become a participant (as defined in Instruction 3 to Item 4
of Schedule 14A under the Exchange Act) in (or in any way knowingly encourage)
any “solicitation” of “proxies” (as such terms are defined in Regulation 14A as
promulgated by the SEC and assuming for this purpose that the Company was
subject to the proxy rules under Section 14 of the Exchange Act) (including, in
each case, similar concepts under Israeli law, including submission of positions
statements), or consent to vote any Voting Securities or any of the voting
securities of any Subsidiaries or Affiliates of the Company (including through
action by written consent), or otherwise knowingly advise or influence any
Person with respect to the voting of any securities of the Company or its
Subsidiaries or Affiliates;

(f) make any public announcement with respect to, or solicit or submit a
proposal for, or offer, seek, propose or indicate an interest in (with or
without conditions) any merger, consolidation, business combination, “tender
offer” (as such term is used in Regulation 14D under the Exchange Act or the
Israeli Companies Law), recapitalization, reorganization, purchase or license of
a material portion of the assets, properties, securities or indebtedness of the
Company or any Subsidiary or Affiliate of the Company, or other similar
extraordinary transaction involving the Company, any Subsidiary of the Company
or any of its securities or indebtedness, or enter into any discussions,
negotiations, arrangements, understandings or agreements (whether written or
oral) with any other Person regarding any of the foregoing;

(g) call or seek to call a meeting of shareholders of the Company or initiate
any shareholder proposal or meeting agenda item for action of the Company’s
shareholders, or seek election or appointment to or to place a representative on
the Board of Directors or seek the removal of any director from the Board of
Directors;

(h) form, join, become a member or in any way participate in a Group (other than
with the Shareholder, any of its Group Members or any counterparty (other than a
Prohibited Transferee) in connection with a Hedging Arrangement that complies
with Section 2.1(c)(iv)) with respect to the securities of the Company or any of
its Subsidiaries or Affiliates;

(i) deposit any Voting Securities in a voting trust or similar Contract or
subject any Voting Securities to any voting agreement, pooling arrangement or
similar arrangement or Contract, or grant any proxy with respect to any Voting
Securities (in

 

-13-



--------------------------------------------------------------------------------

each case, other than (i) with the Shareholder or any of its wholly owned
Subsidiaries, (ii) as part of a Hedging Arrangement that complies with
Section 2.1(c)(iv) or (iii) in accordance with Section 3.1);

(j) make any proposal or disclose any plan, or cause or authorize any of its and
their directors, officers, employees, agents, advisors and other Representatives
to make any proposal or disclose any plan on its or their behalf, inconsistent
with the foregoing restrictions;

(k) knowingly take any action or cause or authorize any of its and their
directors, officers, employees, agents, advisors and other Representatives to
take any action on its or their behalf, that would reasonably be expected to
require the Company or any of its Subsidiaries or Affiliates to publicly
disclose any of the foregoing actions or the possibility of a business
combination, merger or other type of transaction or matter described in this
Section 4.1;

(l) knowingly advise, assist, arrange or otherwise enter into any discussions or
arrangements with any third party with respect to any of the foregoing; or

(m) directly or indirectly, contest the validity of, any provision of this
Section 4.1 (including this subclause) or Section 3.1 (whether by legal action
or otherwise).

Section 4.2. The prohibition in Section 4.1(a) shall not apply to the activities
of the Shareholder or any of its Group Members in connection with:

(a) acquisitions made as a result of a stock split, stock dividend,
reorganization, recapitalization, reclassification, combination, exchange of
shares or other like change approved or recommended by the Board of Directors;
or

(b) acquisitions made in connection with a transaction or series of related
transactions in which the Shareholder or any of its Group Members acquires a
previously unaffiliated business entity that Beneficially Owns Equity
Securities, Voting Securities or Derivative Instruments, or any securities
convertible into, or exercisable or exchangeable for, Equity Securities, Voting
Securities or Derivative Instruments, at the time of the consummation of such
acquisition, provided that in connection with any such acquisition, (i) the
Shareholder or such applicable Group Member, as the case may be, either
(A) causes such entity to divest the Equity Securities, Voting Securities or
Derivative Instruments, or any securities convertible into, or exercisable or
exchangeable for, Equity Securities, Voting Securities or Derivative
Instruments, Beneficially Owned by the acquired entity within a period of one
hundred twenty (120) calendar days after the date of the consummation of such
acquisition or (B) divests the Equity Securities, Voting Securities or
Derivative Instruments, or any other securities convertible into, or exercisable
or exchangeable for, Equity Securities, Voting Securities or Derivative
Instruments, Beneficially Owned by the Shareholder and its Affiliates, in an
amount so that the Shareholder and its Affiliates, together with such acquired
business entity, shall not, acting alone or as part of a Group, directly or
indirectly, Beneficially Own a number of Ordinary Share Equivalents in excess of
the Standstill Level following such acquisition, and (ii) prior to the
disposition thereof, such Ordinary Share Equivalents or other Voting Securities
remain subject to the terms of this Agreement in all respects.

 

-14-



--------------------------------------------------------------------------------

ARTICLE 5

Registration Rights.

Section 5.1. Demand Registration. At any time and from time to time beginning on
the date that is nine months after the date of this Agreement, the Shareholder
may request in writing (“Request”) that the Company register under the
Securities Act all or part of the Registrable Securities that are Beneficially
Owned by the Shareholder or its Affiliates (a) on a Registration Statement on
Form F-3 or other available form (a “Demand Registration”) or (b) on a Shelf
Registration Statement covering any Registrable Securities (or otherwise
designating an existing Shelf Registration Statement with the SEC to cover the
Registrable Securities) (a “Shelf Registration”), in each case, covering the
sale or distribution of the Registrable Securities from time to time by the
Shareholder, on a delayed or continuous basis pursuant to Rule 415 of the
Securities Act, including by way of underwritten offering, block sale or other
distribution plan designated by the Shareholder. Upon receipt of any Request (it
being understood that unless otherwise notified by the Shareholder, the
Shareholder shall be deemed to have made such Request as of the date that is
nine months after the date of this Agreement), the Company shall as promptly as
practicable but in any event not later than the date that is thirty
(30) calendar days after receipt by the Company of such Request, in accordance
with the provisions of this Agreement, file a Registration Statement with the
SEC covering all such Registrable Securities, in accordance with the method or
methods of distribution thereof elected by the Shareholder, provided, that
nothing in this Agreement shall require the Company to (i) cause such
registration to become effective prior to the date that is one year after the
date of this Agreement or (ii) file a Registration Statement prior to the date
that is one year after the date of this Agreement if the Registration Statement
to be filed is an Automatic Shelf Registration Statement. In the event that any
such Request involves a Hedging Arrangement in which the counterparty to the
Shareholder uses the Shelf Registration Statement to effect short sales of
Registrable Securities, the consent of the Company shall be required in
connection with such Request, such consent not to be unreasonably withheld,
delayed or conditioned. The Shareholder shall be entitled to make no more than
two (2) Requests in any twelve-month period and four (4) Requests in the
aggregate (it being understood that (x) each underwritten offering under this
Agreement shall count as a Request, even if such offering is conducted pursuant
to a Shelf Registration Statement, unless the Shareholder withdraws its request
in the circumstances described in the second sentence of Section 5.6, and
(y) the deemed Request contemplated by the parenthetical set forth in the second
sentence of this Section 5.1 shall not count as a Request for purposes of this
sentence), and each such Request shall be to register an amount of Registrable
Securities having an aggregate value of at least $200,000,000. The Company shall
not be obligated to effect a Demand Registration during the sixty (60) calendar
day period following the effective date of a Registration Statement pursuant to
any other Demand Registration. Each Request pursuant to this Section 5.1 shall
be in writing and shall specify the number of Registrable Securities requested
to be registered and the intended method of distribution of such Registrable
Securities. No request for registration shall count for the purposes of the
limitations in this Section 5.1 if (v) the Shareholder determines in good faith
to withdraw (prior to the effective date of the Registration Statement relating
to such request) the proposed registration, upon written notice to

 

-15-



--------------------------------------------------------------------------------

the Company, due to marketing conditions or regulatory reasons prior to the
execution of an underwriting agreement or purchase agreement relating to such
request; provided that the Shareholder reimburses the Company for all
Registration Expenses incurred in good faith by the Company in connection with
such Demand Registration prior to the date of such withdrawal, (w) the
Registration Statement relating to a Demand Request is not declared effective
within one hundred eighty (180) calendar days after the date such Registration
Statement is filed with the SEC (other than by reason of the Shareholder having
refused to proceed or a misrepresentation or an omission by the Shareholder),
(x) prior to the sale of at least fifty percent (50%) of the Registrable
Securities included in the applicable registration relating to a Demand Request,
such registration is adversely affected by any stop order, injunction or other
order or requirement of the SEC or other governmental agency or court for any
reason and the Company fails to have such stop order, injunction, or other order
or requirement removed, withdrawn or resolved to the reasonable satisfaction of
the Shareholder within thirty (30) calendar days after the date of such order,
(y) the Shareholder withdraws its request in the circumstances described in the
second sentence of Section 5.6, or (z) the conditions to closing specified in
any underwriting agreement or purchase agreement entered into in connection with
the registration relating to such request are not satisfied as a result of a
default or breach thereunder by the Company that proximately and primarily
caused the failure of such conditions. Nothing in this Article 5 shall affect,
supersede or otherwise modify any of the restrictions on Transfer set forth in
Article 2 or any other provision of this Agreement.

Section 5.2. Restrictions on Demand Registrations. The Company may (a) postpone
the filing or the effectiveness of a Registration Statement requested by the
Shareholder or of a supplement or amendment thereto during the regular quarterly
period during which directors and executive officers of the Company are not
permitted to trade under the insider trading policy of the Company then in
effect until the expiration of such quarterly period (but in no event later than
two (2) Business Days after the date of the Company’s quarterly earnings
announcement) and (b) postpone for up to ninety (90) calendar days the filing or
the effectiveness of a Registration Statement or of a supplement or amendment
thereto if the Board of Directors determines in good faith that such Demand
Registration or Shelf Registration, as the case may be, would (i) reasonably be
expected to materially impede, delay, interfere with or otherwise have a
material adverse effect on any material acquisition of assets (other than in the
ordinary course of business), merger, consolidation, tender offer, financing or
any other material business transaction by the Company or any of its
Subsidiaries or (ii) require disclosure of information that has not been, and is
otherwise not required to be, disclosed to the public, the premature disclosure
of which would materially and adversely affect the Company (any such period in
either clause (a) or (b) to be referred to as a “Blackout Period”). The
postponement rights in clause (b) of the first sentence of this Section 5.2
shall not be applicable to the Shareholder for more than a total of ninety
(90) calendar days during any period of twelve (12) consecutive months. The
postponement rights in clause (b) of the first sentence of this Section 5.2 and
the holdback obligation in Section 5.10 shall not be applicable to the
Shareholder for more than a total of one hundred eighty (180) calendar days
during any period of twelve (12) consecutive months.

Section 5.3. Automatic Shelf Registrations. To the extent that the Company
qualifies as a well-known seasoned issuer as defined in Rule 405 under the
Securities Act (a “WKSI”) at the time of such Request, the Shareholder may
request that the Company file with

 

-16-



--------------------------------------------------------------------------------

the SEC an automatic shelf registration statement (as defined in Rule 405 under
the Securities Act) on Form F-3 (an “Automatic Shelf Registration Statement”)
permitting the public resale of Registrable Securities in accordance with the
requirements of the Securities Act and the rules and regulations of the SEC
thereunder. The Company shall use its reasonable best efforts and take all
actions required or reasonably requested by the Shareholder to maintain the
effectiveness of such Automatic Shelf Registration Statement in accordance with
the requirements of the Securities Act and the rules and regulations of the SEC
thereunder and subject to the Blackout Periods set forth in Section 5.2. At the
time any Request for a Demand Registration or Shelf Registration is submitted to
the Company on or after the date of this Agreement and, pursuant to such
Request, the Shareholder requests, in accordance with this Section 5.3, that the
Company file an Automatic Shelf Registration Statement, the Company shall file
an Automatic Shelf Registration Statement in accordance with the requirements of
the Securities Act and the rules and regulations of the SEC thereunder, which
covers those Registrable Securities that are requested to be registered. At the
written request of the Shareholder, the Company shall pay the registration fee
with respect to a take-down from an Automatic Shelf Registration Statement
promptly and, in any event, within the time period required by applicable Law
after receiving such written request. So long as the Shareholder is entitled to
registration rights pursuant to this Article 5, the Company shall use its
reasonable best efforts to remain a WKSI and not to become an ineligible issuer
(as defined in Rule 405 under the Securities Act). If, at any time following the
filing of an Automatic Shelf Registration Statement when the Company is required
to re-evaluate its WKSI status, the Company determines that it is not a WKSI,
the Company shall use its reasonable best efforts to post-effectively amend the
Automatic Shelf Registration Statement to a Registration Statement or Shelf
Registration Statement on Form F-3 or file a new Shelf Registration Statement on
Form F-3, have such Shelf Registration Statement declared effective by the SEC
and keep such Shelf Registration Statement effective during the period in which
such Shelf Registration Statement is required to be kept effective in accordance
with this Article 5.

Section 5.4. Selection of Underwriters; Underwritten Offering. If the
Shareholder so notifies the Company in writing, the Company shall use its
reasonable best efforts to cause a Demand Registration or Shelf Registration to
be in the form of an underwritten offering. In connection with any underwritten
Demand Registration or Shelf Registration, (a) the Shareholder shall have the
right to select the bookrunners, subject to the bookrunners being nationally
recognized investment banks reasonably acceptable to the Company, (b) the
Company shall have the right to select one bookrunner, subject to the bookrunner
being a nationally recognized investment bank reasonably acceptable to the
Shareholder, (c) each of the Shareholder and the Company shall have the right to
select other non-bookrunning underwriters, subject to each such other
non-bookrunning underwriter being a nationally recognized investment bank
reasonably acceptable to the other Party, the number of which to be selected by
each Party to be jointly determined by the Parties or, in the absence of
agreement by the Parties, by the managing underwriter selected by the
Shareholder, acting reasonably, (d) the managing underwriter selected by the
Shareholder shall have primary authority and responsibility to direct the
administration of the offering and (e) the underwriters selected by the Company
shall collectively receive 33% of the underwriting commissions and other fees in
respect of such Demand Registration or Shelf Registration. In connection with
any Piggyback Registration that is an underwritten primary registration on
behalf of the Company in which Registrable Securities requested to be included
represent at least 10% of the number of securities to be included in the
offering, (i) the Shareholder shall have the right to select a joint lead
bookrunner to administer

 

-17-



--------------------------------------------------------------------------------

the offering, subject to such joint lead bookrunner being a nationally
recognized investment bank reasonably acceptable to the Company, and (ii) the
joint lead bookrunner selected by the Shareholder shall receive a percentage of
the underwriting commissions and other fees in respect of such Piggyback
Registration equal to the percentage of Registrable Securities included in such
Piggyback Registration (but in no event more than 50% of such commissions and
fees); provided that, for the avoidance of doubt, the managing underwriter
selected by the Company shall have primary authority and responsibility to
direct the administration of the offering. The Shareholder may not participate
in any registration under this Agreement which is underwritten unless the
Shareholder agrees to sell the Registrable Securities held by the Shareholder on
the basis provided in any underwriting agreement with the underwriters and
completes and executes all questionnaires, powers of attorney, indemnities,
underwriting agreements and other documents reasonably required under the terms
of such underwriting arrangements.

Section 5.5. Piggyback Registrations.

(a) If the Company determines to register any of its securities either for its
own account or the account of a security holder or holders, other than a
registration pursuant to Section 5.1, a registration relating solely to any
employee or director equity or equity-based incentive or compensation plan or
arrangement or any similar employee or director compensation or benefit plan, a
registration relating to the offer and sale of debt securities, a registration
relating solely to a corporate reorganization (including by way of merger of the
Company or any of its Subsidiaries with any other business) or acquisition of
another business, or a registration on any registration form that does not
permit secondary sales (a “Piggyback Registration”), the Company shall
(i) promptly give written notice of the proposed Piggyback Registration to the
Shareholder and (ii) subject to Section 5.5(b) and Section 5.5(c), include in
such Piggyback Registration and in any underwriting involved therein (whether
prior to or following the expiration of the Lock-Up Period) all of such
Registrable Securities as are specified in a written request or requests
(“Piggyback Requests”) made by the Shareholder received by the Company within
ten (10) Business Days after such written notice from the Company is given to
the Shareholder. Such Piggyback Requests shall specify the number of Registrable
Securities requested to be disposed of by the Shareholder.

(b) If a Piggyback Registration is an underwritten primary registration on
behalf of the Company, and the managing underwriters advise the Company in
writing that in their opinion the aggregate number of securities requested to be
included in such registration exceeds the number which can be sold in an orderly
manner in such offering without adversely affecting the success of such offering
(including an adverse effect on the offering price), the Company shall include
in such registration only such securities as the Company is advised by such
managing underwriters can be sold without such an effect, which securities shall
be included in the following order of priority:

(i) first, the securities the Company proposes to sell,

(ii) second, the securities requested to be included in such registration by the
holders of Registrable Securities and holders that are contractually entitled to
include such securities therein pursuant to any written agreement entered into
by the Company prior to the date of this Agreement (the “Other Registrable
Securities”), pro rata on the basis of the number of Registrable Securities and
Other Registrable Securities requested to be included in such registration and

(iii) third, any other securities requested to be included in such registration.

 

-18-



--------------------------------------------------------------------------------

(c) If a Piggyback Registration is an underwritten secondary registration on
behalf of any holder of Other Registrable Securities, and the managing
underwriters advise the Company in writing that in their opinion the number of
securities requested to be included in such registration exceeds the number
which can be sold in an orderly manner in such offering without adversely
affecting the success of such offering (including an adverse effect on the
offering price), the Company shall include in such registration only such
securities as can be sold without such an effect, which securities shall be
included in the following order of priority: (i) first, the Other Registrable
Securities requested to be included in such registration, (ii) second, the
Registrable Securities requested to be included in such registration and
(iii) third, any other securities requested to be included in such registration.

(d) The Company and any holder of Other Registrable Securities initiating any
registration shall have the right to, in its sole discretion, defer, terminate
or withdraw any registration initiated by it under this Section 5.5 whether or
not the Shareholder has elected to include any Registrable Securities in such
registration. Notwithstanding anything contained herein, in the event that the
SEC or applicable federal securities Laws and regulations prohibit the Company
from including all of the Registrable Securities requested by the Shareholder to
be registered in a registration statement pursuant to this Section 5.5, then the
Company shall be obligated to include in such registration statement only such
portion of the Registrable Securities as is permitted by the SEC or such federal
securities Laws and regulations.

Section 5.6. Withdrawals. The Shareholder may withdraw all or any part of the
Registrable Securities from a Registration Statement at any time prior to the
effective date of such Registration Statement. If such withdrawal is made
(i) primarily as a result of the failure of the Company to comply with any
provision of this Agreement, (ii) during any postponement described in
Section 5.2; or (iii) based upon (A) any fact, circumstance, event, change,
effect or occurrence that individually or in the aggregate with all other facts
or circumstances, events, changes, effects or occurrences has a material adverse
effect on the Company or (B) material adverse information concerning the Company
that the Company had not publicly disclosed at least forty-eight (48) hours
prior to such registration request or that the Company had not otherwise
notified, in writing, the Shareholder of at the time of such request, the
Company shall be responsible for the payment of all Registration Expenses in
connection with such registration and such registration shall not count as a
Demand Registration for purposes of Section 5.1. In the case of any other
withdrawal, the Shareholder shall pay for the Registration Expenses associated
with the withdrawn registration.

Section 5.7. Registration Procedures. Whenever the Shareholder has made a
Request in accordance with Section 5.1 that any Registrable Securities be
registered pursuant to this Agreement, the Company shall:

(a) as expeditiously as reasonably practicable after the receipt by the Company
of such a Request, prepare and file with the SEC a Required Registration

 

-19-



--------------------------------------------------------------------------------

Statement or Required Shelf Registration Statement, as the case may be,
providing for the registration under the Securities Act of the Registrable
Securities which the Company has been so requested to register in accordance
with the intended methods of distribution thereof specified in such Request, and
shall use reasonable best efforts to have such Required Registration Statement
or Required Shelf Registration Statement, as the case may be, declared effective
by the SEC as soon as practicable thereafter and subject to the Blackout Periods
set forth in Section 5.2, to keep such Required Registration Statement or
Required Shelf Registration Statement, as the case may be, continuously
effective (i) in the case of a Demand Registration, for a period of at least
ninety (90) calendar days (or, in the case of an underwritten offering, such
period as the underwriters may reasonably require) following the date on which
such Required Registration Statement is declared effective (or such shorter
period which shall terminate when all of the Registrable Securities covered by
such Required Registration Statement have been sold pursuant thereto) or (ii) in
the case of a Shelf Registration, until such time as all Registrable Securities
covered by such Required Shelf Registration Statement have been sold pursuant
thereto, including, in either case, if necessary, by filing with the SEC a
post-effective amendment or a supplement to the Required Registration Statement
or Required Shelf Registration Statement or the related prospectus or any
document incorporated therein by reference or by filing any other required
document or otherwise supplementing or amending the Required Registration
Statement or Required Shelf Registration Statement, if required by the rules,
regulations or instructions applicable to the registration form used by the
Company for such Required Registration Statement or Required Shelf Registration
Statement or by the Securities Act, the Exchange Act, any state securities or
blue sky Laws, or any rules and regulations thereunder;

(b) prepare and file with the SEC such amendments and supplements to such
Registration Statement and the prospectus used in connection therewith as may be
necessary to comply with the provisions of the Securities Act with respect to
the disposition of all securities covered by such Registration Statement for the
period set forth in (a) above;

(c) furnish to the Shareholder such number of copies of such Registration
Statement, each amendment and supplement thereto, the prospectus included in
such Registration Statement (including each preliminary prospectus) and such
other documents as the Shareholder may reasonably request in order to facilitate
the disposition of the Registrable Securities owned by the Shareholder;

(d) use its reasonable best efforts to register or qualify such Registrable
Securities under such other securities or blue sky Laws of such jurisdictions in
the United States as the Shareholder reasonably requests and do any and all
other acts and things which may be reasonably necessary or advisable to enable
the Shareholder to consummate the disposition in such jurisdictions of the
Registrable Securities owned by the Shareholder (it being understood that the
Company shall be under no obligation to register or qualify the Ordinary Shares
or ADSs under Israeli or other Laws of jurisdictions outside the United States);
provided that the Company shall not be required to (i) qualify generally to do
business in any jurisdiction where it would not otherwise be required to
qualify, (ii) consent to general service of process in any such jurisdiction or
(iii) subject itself to taxation in any jurisdiction where it is not so subject;

 

-20-



--------------------------------------------------------------------------------

(e) in the event of any underwritten public offering, enter into an underwriting
agreement or similar agreement, in usual and customary form, with the managing
underwriters of such offering and use reasonable best efforts to take such other
actions as the managing underwriters reasonably request in order to expedite or
facilitate the disposition of such Registrable Securities, including causing its
senior officers to participate in “road shows” and other information meetings
organized by the managing underwriters;

(f) notify the Shareholder, at any time when a prospectus relating thereto is
required to be delivered under the Securities Act, of the happening of any event
as a result of which the prospectus included in such Registration Statement
contains an untrue statement of a material fact or omits any fact necessary to
make the statements therein, not misleading, and in such case, subject to
Section 5.2, the Company shall promptly prepare a supplement or amendment to
such prospectus so that, as thereafter delivered to the holders of Registrable
Securities, such prospectus shall not contain an untrue statement of a material
fact or omit to state any fact necessary to make the statements therein, not
misleading;

(g) use its reasonable best efforts to cause all such Registrable Securities
which are registered to be listed on each securities exchange on which the ADSs
representing the Ordinary Shares are then listed and to be eligible and remain
eligible for registration of the ADSs pursuant to Form F-6;

(h) cooperate with the Shareholder and the Depositary to facilitate the timely
delivery of ADSs (in book entry or certificated form) to be delivered to a
transferee pursuant to a Registration Statement, which ADSs shall be free of all
restrictive legends;

(i) enter into such customary agreements and use reasonable best efforts to take
all such other actions as the Shareholder or the underwriters, if any,
reasonably request in order to expedite or facilitate the disposition of such
Registrable Securities;

(j) make available for inspection by the Shareholder, any underwriter
participating in any disposition pursuant to such Registration Statement and any
attorney, accountant or other agent retained by the Shareholder or any
underwriter, financial and other records, pertinent corporate documents and
properties of the Company and its Subsidiaries as shall be reasonably necessary
to enable them to exercise their due diligence responsibility, and cause the
Company’s officers, directors, employees and independent accountants to supply
all other information reasonably requested by the Shareholder or any such
underwriter, attorney, accountant or agent in connection with such Registration
Statement;

(k) if such sale is pursuant to an underwritten offering, use reasonable best
efforts to obtain “comfort” letters dated the pricing date of the offering of
the Registrable Securities and the date of the closing under the underwriting
agreement from the

 

-21-



--------------------------------------------------------------------------------

Company’s independent public accountants in customary form and covering such
matters of the type customarily covered by “comfort” letters in connection with
underwritten offerings as the managing underwriter reasonably requests;

(l) use reasonable best efforts to furnish, at the request of the Shareholder on
the date such securities are delivered to the underwriters for sale pursuant to
such registration or are otherwise sold pursuant thereto, an opinion and a
“10b-5” letter, dated such date, of counsel representing the Company for the
purposes of such registration, addressed to the underwriters covering such legal
and other matters with respect to the registration in respect of which such
opinion is being given and such letter is being delivered as the underwriters
may reasonably request and are customarily included in such opinions and
letters;

(m) subject to Section 5.2, use reasonable best efforts to obtain the withdrawal
of any order suspending the effectiveness of the Registration Statement
registering such Registrable Securities;

(n) otherwise use its reasonable best efforts to comply with all applicable
rules and regulations of the SEC, and make available to its security holders, as
soon as reasonably practicable after the effective date of the Registration
Statement, an earnings statement covering the period of at least 12 months
beginning with the first day of the Company’s first full calendar quarter after
the effective date of the Registration Statement, which earnings statement shall
satisfy the provisions of Section 11(a) of the Securities Act and Rule 158
thereunder;

(o) reasonably cooperate with the Shareholder and each underwriter participating
in the disposition of such Registrable Securities and their respective counsel
in connection with any filings required to be made with FINRA;

(p) notify in writing the Shareholder and the underwriter, if any, of the
following events as promptly as reasonably practicable:

(i) the effectiveness of any such Registration Statement;

(ii) any request by the SEC for amendments or supplements to the Registration
Statement or the prospectus or for additional information and when same has been
filed and become effective;

(iii) the issuance by the SEC of any stop order suspending the effectiveness of
the Registration Statement or the initiation of any proceedings by any Person
for that purpose; and

(iv) the receipt by the Company of any notification with respect to the
suspension of the qualification of the Registrable Securities for the sale under
the securities or blue sky Laws of any jurisdiction or the initiation or threat
of any proceeding for such purpose;

 

-22-



--------------------------------------------------------------------------------

(q) to the extent reasonably required in writing by the lead managing
underwriters with respect to an underwritten offering relating to the
registration of Equity Securities having an aggregate value of at least
$200,000,000, agree, and cause the directors or officers of the Company to
agree, to enter into customary agreements restricting the sale or distribution
of Equity Securities during the period commencing on the date of the request
(which shall be no earlier than fourteen (14) calendar days prior to the
expected “pricing” of such underwritten offering) and continuing for not more
than ninety (90) calendar days after the date of the “final” prospectus (or
“final” prospectus supplement if the underwritten offering is made pursuant to a
Shelf Registration Statement), pursuant to which such underwritten offering
shall be made, plus an extension period, as may be proposed by the lead managing
underwriters to address FINRA regulations regarding the publishing of research,
or such lesser period as is required by the lead managing underwriters; and

(r) use reasonable best efforts to take all other steps reasonably necessary to
effect the registration of the Registrable Securities contemplated hereby.

If any such registration or comparable statement refers to the Shareholder by
name or otherwise as the holder of any securities of the Company and if the
Shareholder is or would be reasonably expected to be deemed to be a controlling
person of the Company, the Shareholder shall have the right to require (i) the
insertion therein of language, in form and substance satisfactory to the
Shareholder and presented to the Company in writing, to the effect that the
holding by the Shareholder of such securities is not to be construed as a
recommendation by the Shareholder of the investment quality of the Company’s
securities covered thereby and that such holding does not imply that the
Shareholder shall assist in meeting any future financial requirements of the
Company or (ii) in the event that such reference to the Shareholder by name or
otherwise is not required by the Securities Act or any similar federal statute
then in force, the deletion of the reference to the Shareholder; provided that
with respect to this clause (ii) the Shareholder must furnish to the Company an
opinion of counsel to such effect, which opinion and counsel shall be reasonably
satisfactory to the Company. In connection with any Registration Statement in
which the Shareholder is participating, the Shareholder shall furnish to the
Company in writing such information and affidavits as the Company reasonably may
from time to time reasonably request specifically for use in connection with any
such Registration Statement or prospectus.

Upon notice by the Company to the Shareholder of any Blackout Period, the
Shareholder shall keep the fact of any such notice strictly confidential, and
during any Blackout Period, discontinue its offer and disposition of Registrable
Securities pursuant to the applicable Registration Statement and the prospectus
relating thereto for the duration of the Blackout Period set forth in such
notice (or until such Blackout Period shall be earlier terminated in writing by
the Company) and, if so directed by the Company, shall deliver to the Company
any copies then in its possession of any such prospectus or prospectus
supplement. The Shareholder agrees that upon receipt of any notice from the
Company of the happening of any event of the kind described in clauses (f),
(o)(ii), (o)(iii) or (o)(iv) above, it shall forthwith discontinue its offer and
disposition of Registrable Securities pursuant to the applicable Registration
Statement and the prospectus relating thereto until its receipt of the copies of
the supplemented or amended prospectus contemplated by clause (o)(ii), or until
it is advised in writing by the Company that

 

-23-



--------------------------------------------------------------------------------

the use of the applicable prospectus may be resumed, and has received copies of
any additional or supplemental filings that are incorporated or deemed to be
incorporated by reference in such prospectus; provided that the Company shall
use its reasonable best efforts to supplement or amend the applicable
Registration Statement and prospectus as promptly as practicable and shall
extend the time periods under clause (a) above with respect to the length of
time that effectiveness of a Registration Statement must be maintained by the
amount of time that the Shareholder is required to discontinue disposition of
such Registrable Securities.

The Company shall use its reasonable best efforts to maintain the effectiveness
of a Registration Statement on Form F-6 which registers a number of ADSs that is
sufficient to allow the Shareholder to exercise its rights under, and sell its
Registrable Securities in the United States in the manner contemplated by, this
Agreement.

Section 5.8. Registration Expenses. Subject to Section 6.6, all expenses of the
Company incident to the Company’s performance of or compliance with this Article
5, including all registration and filing fees, fees and expenses of compliance
with securities or blue sky Laws, printing expenses, messenger and delivery
expenses, the Company’s internal expenses (including all salaries and expenses
of its officers and employees performing legal or accounting duties), the
expense of any annual audit or quarterly review, the expense of any liability
insurance, the expenses and fees for listing the securities to be registered on
each securities exchange on which similar securities issued by the Company are
then listed and fees and disbursements of counsel for the Company and all
independent certified public accountants retained by the Company (all such
expenses being herein called “Registration Expenses”), shall be borne by the
Company. The Shareholder shall pay all fees, costs and expenses of its counsel,
accountants, advisers or representatives and all expenses of any broker’s
commission or underwriter’s discount or commission relating to the registration
and sale of Registrable Securities pursuant to this Agreement.

Section 5.9. Requested Information. Not less than five (5) Business Days before
the expected filing date of each Registration Statement pursuant to this
Agreement, the Company shall notify each holder of Registrable Securities who
has timely provided the requisite notice hereunder entitling such holder to
register Registrable Securities in such Registration Statement of the
information, documents and instruments from such holder that the Company or any
underwriter reasonably requests in connection with such Registration Statement,
including a questionnaire, custody agreement, power of attorney, lock-up letter
and underwriting agreement, each in customary form reasonably acceptable to such
holders (the “Requested Information”). If the Company has not received, on or
before the second Business Day before the expected filing date, the Requested
Information from such holder, the Company may file the Registration Statement
without including Registrable Securities of such holder. The failure to so
include in any Registration Statement the Registrable Securities of a holder of
Registrable Securities (with regard to that Registration Statement) shall not
result in any liability on the part of the Company to such holder.

Section 5.10. Holdback Agreements. The Shareholder agrees to enter into
customary agreements restricting the sale or distribution of Equity Securities
(including sales pursuant to Rule 144) to the extent reasonably required in
writing by the lead managing underwriters with respect to an applicable
underwritten primary offering on behalf of the

 

-24-



--------------------------------------------------------------------------------

Company relating to the registration of Equity Securities having an aggregate
value of at least $200,000,000 during the period commencing on the date of the
request (which shall be no earlier than fourteen (14) calendar days prior to the
expected “pricing” of such underwritten offering) and continuing for not more
than ninety (90) calendar days after the date of the “final” prospectus (or
“final” prospectus supplement if the underwritten offering is made pursuant to a
Shelf Registration Statement), pursuant to which such underwritten offering
shall be made, plus an extension period, as may be proposed by the lead managing
underwriters to address FINRA regulations regarding the publishing of research,
or such lesser period as is required by the lead managing underwriters. The
Shareholder shall not be required to enter into a holdback agreement pursuant to
this Section 5.10 (a) at any time when the aggregate number of Ordinary Share
Equivalents Beneficially Owned by the Shareholder and its Group Members, as a
group, is less than 10% of the Ordinary Shares issued and outstanding and
(b) unless the directors and executive officers of the Company and all other 10%
or greater shareholders that are party to shareholder, registration rights or
similar agreements with the Company or that have a representative on the Board
of Directors are subject to substantially comparable restrictions. The
postponement rights in clause (b) of the first sentence in Section 5.2 and the
holdback obligation in this Section 5.10 shall not be applicable to the
Shareholder for more than a total of one hundred eighty (180) calendar days
during any period of twelve (12) consecutive months.

Section 5.11. Rule 144 Reporting. With a view to making available to the
Shareholder the benefits of certain rules and regulations of the SEC which may
permit the sale of the Registrable Securities to the public without
registration, the Company agrees to use its reasonable best efforts to:

(a) make and keep public information available, as those terms are understood
and defined in Rule 144 or any similar or analogous rule promulgated under the
Securities Act, at all times after the effective date of the first registration
filed by the Company for an offering of its securities to the general public;

(b) file with the SEC, in a timely manner, all reports and other documents
required of the Company under the Exchange Act; and

(c) so long as the Shareholder owns any Registrable Securities, furnish to the
Shareholder promptly upon request (i) a written statement by the Company as to
its compliance with the reporting requirements of Rule 144 of the Securities Act
and of the Exchange Act, (ii) a copy of the most recent periodic report of the
Company filed with the SEC and (iii) such other reports and documents as the
Shareholder may reasonably request in connection with availing itself of any
rule or regulation of the SEC allowing it to sell any such securities without
registration, in each case to the extent not readily publicly available.

Section 5.12. Company Indemnification. The Company agrees to indemnify and hold
harmless, to the extent permitted by applicable Law, the Shareholder, its
Affiliates and each of its and their respective directors, officers, partners,
members and agents and directors and each Person, if any, who controls the
Shareholder (within the meaning of the Securities Act or the Exchange Act) from
and against any and all losses, claims, damages, liabilities and expenses
whatsoever (including reasonable, documented out-of-pocket expenses of
investigation and

 

-25-



--------------------------------------------------------------------------------

reasonable, documented out-of-pocket attorneys’ fees and expenses) caused by,
arising out of or relating to any untrue or alleged untrue statement of material
fact contained in any Registration Statement, prospectus or preliminary
prospectus or any amendment thereof or supplement thereto covering the resale of
any Registrable Securities by or on behalf of the Shareholder or any omission or
alleged omission of a material fact required to be stated therein or necessary
to make the statements therein not misleading, except insofar as such untrue
statement or omission is based on information contained in any affidavit or
statement so furnished in writing by the Shareholder expressly stated to be used
in connection with such Registration Statement.

Section 5.13. Shareholder Indemnification. The Shareholder and any Permitted
Transferees jointly and severally agree to indemnify and hold harmless, to the
extent permitted by applicable Law, the Company, its Affiliates, its and their
respective directors, officers, partners, members and agents and each Person, if
any, who controls the Company (within the meaning of the Securities Act or the
Exchange Act) from and against any and all losses, claims, damages, liabilities
and expenses (including reasonable, documented out-of-pocket expenses of
investigation and reasonable, documented out-of-pocket attorneys’ fees and
expenses) caused by, arising out of or relating to any untrue or alleged untrue
statement of material fact contained in the Registration Statement, prospectus
or preliminary prospectus or any amendment thereof or supplement thereto
covering the resale of any Registrable Securities by or on behalf of the
Shareholder or any omission or alleged omission of a material fact required to
be stated therein or necessary to make the statements therein not misleading,
but only to the extent that such untrue statement or omission is contained in
any information or affidavit so furnished in writing by the Shareholder
expressly stated to be used in connection with such Registration Statement.

Section 5.14. Resolution of Claims. Any Person entitled to indemnification
pursuant to this Article 5 shall give prompt written notice to the indemnifying
Party of any claim with respect to which it seeks indemnification; provided that
the failure so to notify the indemnifying Party shall not relieve the
indemnifying Party of any liability that it may have to the indemnified party
hereunder except to the extent that the indemnifying Party is materially
prejudiced or otherwise forfeits substantive rights or defenses by reason of
such failure. If notice of commencement of any such action is given to the
indemnifying Party as above provided, the indemnifying Party shall be entitled
to participate in and, to the extent it may wish, jointly with any other
indemnifying Party similarly notified, to assume the defense of such action at
its own expense, with counsel chosen by it and reasonably satisfactory to such
indemnified party. The indemnified party shall have the right to employ separate
counsel in any such action and participate in the defense thereof, but the fees
and expenses of such counsel shall be paid by the indemnified party unless
(a) the indemnifying Party agrees to pay the same, (b) the indemnifying Party
fails to assume the defense of such action with counsel reasonably satisfactory
to the indemnified party or (c) the named parties to any such action (including
any impleaded parties) include both the indemnifying Party and the indemnified
party and such parties have been advised by such counsel that either
(i) representation of such indemnified party and the indemnifying Party by the
same counsel would be inappropriate under applicable standards of professional
conduct or (ii) it is reasonably foreseeable that there will be one or more
material legal defenses available to the indemnified party which are different
from or additional to those available to the indemnifying Party. In any of such
cases, the indemnified party shall have the right to participate in the defense
of such action with its own counsel, the reasonable, documented out-of-pocket
fees and expenses of which shall be paid by the indemnifying Party, it

 

-26-



--------------------------------------------------------------------------------

being understood, however, that the indemnifying Party shall not be liable for
the fees and expenses of more than one separate firm of attorneys (in addition
to any local counsel) for all indemnified parties. No indemnifying Party shall
be liable for any settlement entered into without its written consent (such
consent not to be unreasonably withheld, conditioned or delayed). No
indemnifying Party shall, without the consent of such indemnified party (such
consent not to be unreasonably withheld, conditioned or delayed), effect any
settlement of any pending or threatened proceeding in respect of which such
indemnified party is a party and indemnity has been sought hereunder by such
indemnified party, unless such settlement (x) includes an unconditional release
of such indemnified party from all liability for claims that are the subject
matter of such proceeding and (y) does not include an omission of fault,
culpability or failure to act by or on behalf of any indemnified party.

Section 5.15. Contribution. If the indemnification provided for in Section 5.12
or Section 5.13 is held by a court of competent jurisdiction to be unavailable
to an indemnified party with respect to any losses, claims, damages or
liabilities referred to herein, the indemnifying Party, in lieu of indemnifying
such indemnified party thereunder, shall to the extent permitted by applicable
Law contribute to the amount paid or payable by such indemnified party as a
result of such loss, claim, damage or liability in such proportion as is
appropriate to reflect the relative fault of the indemnifying Party on the one
hand and of the indemnified party on the other in connection with such loss,
claim, damage or liability, as well as any other relevant equitable
considerations. The relative fault of the indemnifying Party and of the
indemnified party shall be determined by a court of Law by reference to, among
other things, if it relates to an untrue or alleged untrue statement of a
material fact or the omission to state a material fact in a Registration
Statement, prospectus or preliminary prospectus or any amendment thereof or
supplement thereof covering the resale of any Registrable Securities by or on
behalf of the holder of Registrable Securities, whether the untrue or alleged
untrue statement of a material fact or the omission to state a material fact
relates to information supplied by the indemnifying Party or by the indemnified
party and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such statement or omission. The amount paid or
payable by a party as a result of any loss, claim, damage or liability referred
to above shall be deemed to include, subject to the limitations set forth in
this Section 5.15, any legal or other fees, charges or expenses reasonably
incurred by such party in connection with any investigation or proceeding. The
Parties agree that it would not be just and equitable if contribution pursuant
to this Section 5.15 were determined by pro rata allocation or by any other
method of allocation which does not take account of the equitable considerations
referred to in this Section 5.15. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation.

Section 5.16. Company Facilitation of Sale. If any Registrable Securities are
certificated and bear any restrictive legend, or are held in non-certificated
book-entry form and are subject to any stop transfer or similar instruction or
restriction, the Company shall upon the request of the holder of such
Registrable Securities, as applicable, promptly cause such legends to be removed
and new certificates without any restrictive legends to be issued or cause such
stop transfer or similar instructions or restrictions to be promptly terminated
and removed if (a) such Registrable Securities have been resold pursuant to an
effective Registration Statement or (b) the holder of such Registrable
Securities provides the Company, transfer agent and/or

 

-27-



--------------------------------------------------------------------------------

Depositary, as applicable, with reasonable assurance that such Registrable
Securities can be sold, assigned or transferred pursuant to Rule 144 or
otherwise without registration and without any restriction whatsoever under the
applicable requirements of the Securities Act and applicable Israeli securities
laws, including, if requested by the Company, an opinion of outside legal
counsel, reasonably acceptable to the Company, transfer agent and/or Depositary,
as applicable, to such effect.

Section 5.17. Transfers. To the extent that any Registrable Securities are
Transferred, the obligations of the Company shall not be expanded in any respect
and, the registration rights provided for in this Article 5, to the extent
assigned, shall be shared by all holders of Registrable Securities and all such
persons shall be jointly and severally liable for any obligations.

ARTICLE 6

Miscellaneous.

Section 6.1. Fees and Expenses. Except as otherwise provided in this Agreement,
each Party shall pay its own direct and indirect expenses incurred by it in
connection with the preparation and negotiation of this Agreement and the
consummation of the transactions contemplated by this Agreement, including all
fees and expenses of its advisors and representatives.

Section 6.2. Term. Notwithstanding anything contained herein to the contrary,
this Agreement shall terminate, and all rights and obligations hereunder shall
cease, on the date upon which the Shareholder no longer Beneficially Owns
Initial Shares or ADSs in respect thereof representing in the aggregate at least
1% of the issued and outstanding Ordinary Shares.

Section 6.3. Notices. All notices and other communications in connection with
this Agreement shall be in writing and shall be given or made (and shall be
deemed to have been duly given or made upon receipt) by delivery in person, by
overnight courier service, by facsimile with receipt confirmed (followed by
delivery of an original via overnight courier service) or by registered or
certified mail (postage prepaid, return receipt requested) to the respective
Parties at the following addresses:

If to the Company, to:

General Counsel

Teva Pharmaceutical Industries Ltd.

5 Basel St

Petach Tikva, Israel 49131

Fax: 011-972-3-926-7429

 

-28-



--------------------------------------------------------------------------------

with a copy (which shall not constitute notice) to:

Eric M. Krautheimer

Sarah P. Payne

Sullivan & Cromwell LLP

125 Broad Street

New York, New York 10004

Telephone: (212) 558-4000

Fax: (212) 558-3588

If to the Shareholder, to:

Chief Legal Officer and Secretary

Allergan plc

1 Grand Canal Square

Docklands

Dublin 2

Ireland

Fax: (862) 261-8043

with a copy (which shall not constitute notice) to:

Chief Legal Officer and Secretary

Allergan plc

Morris Corporate Center III

400 Interpace Parkway

Parsippany, New Jersey 07054

Fax: (862) 261-8043

and

Charles K. Ruck

R. Scott Shean

Latham & Watkins LLP

885 Third Avenue

New York, NY 10022-4834

Telephone: (212) 906-1200

Fax: (212) 751-4864

Any Party may, by delivery of written notice to the other Parties, change the
address to which such notices and other communications are to be given in
connection with this Agreement.

Section 6.4. Counterparts; Entire Agreement; Corporate Power; Facsimile
Signatures. This Agreement may be executed in one or more counterparts, all of
which shall be

 

-29-



--------------------------------------------------------------------------------

considered one and the same agreement. This Agreement and the Schedules hereto
contain the entire agreement between the Parties with respect to the subject
matter hereof, supersede all previous agreements, negotiations, discussions,
writings, understandings, commitments and conversations with respect to such
subject matter and there are no agreements or understandings between the Parties
other than those set forth or referred to herein or therein. Each Party
acknowledges that it and the other Parties may execute this Agreement by manual,
stamp or mechanical signature, and that delivery of an executed counterpart of a
signature page to this Agreement (whether executed by manual, stamp or
mechanical signature) by facsimile or by email in portable document format (PDF)
shall be effective as delivery of such executed counterpart of this Agreement.
Each Party expressly adopts and confirms a stamp or mechanical signature
(regardless of whether delivered in person, by mail, by courier, by facsimile or
by email in portable document format (PDF)) made in its respective name as if it
were a manual signature delivered in person, agrees that it shall not assert
that any such signature or delivery is not adequate to bind such Party to the
same extent as if it were signed manually and delivered in person and agrees
that, at the reasonable request of the other Party at any time, it shall as
promptly as reasonably practicable cause this Agreement to be manually executed
(any such execution to be as of the date of the initial date thereof) and
delivered in person, by mail or by courier.

Section 6.5. Amendments and Waivers. No provision of this Agreement may be
waived, modified, supplemented or amended except in a written instrument signed,
in the case of an amendment, by the Company and the Shareholder or, in the case
of a waiver, by the Party against whom enforcement of any such waived provision
is sought. No waiver of any default with respect to any provision, condition or
requirement of this Agreement shall be deemed to be a continuing waiver in the
future or a waiver of any subsequent default or a waiver of any other provision,
condition or requirement hereof, nor shall any delay or omission of any Party to
exercise any right hereunder in any manner impair the exercise of any such
right.

Section 6.6. Successors and Assigns. (a) Subject to clauses (b) and (c) below,
this Agreement shall be binding upon the Parties and their respective successors
and assigns and shall inure to the benefit of the Parties and their respective
successors and permitted assigns.

(a) The Company may not assign or delegate this Agreement or any rights or
obligations hereunder without the prior written consent of the Shareholder;
provided that no such consent shall be required for any assignment by the
Company of its rights or obligations hereunder in connection with a merger,
consolidation, combination, reorganization or similar transaction or the
transfer, sale, lease, conveyance or disposition of all or substantially all of
its assets.

(b) The Shareholder may not assign or delegate this Agreement or any rights or
obligations hereunder without the prior written consent of the Company; provided
that no such consent shall be required for (i) subject to Section 6.6(d), any
assignment by the Shareholder of its rights or obligations hereunder in
connection with a merger, consolidation, combination, reorganization or similar
transaction or the transfer, sale, lease, conveyance or disposition of all or
substantially all of its assets, if such assignee agrees in writing to be bound
by the terms of this Agreement or (ii) the assignment or delegation by the
Shareholder of any of its rights or obligations under this Agreement to a
Permitted Transferee, if such Permitted Transferee agrees

 

-30-



--------------------------------------------------------------------------------

in writing to be bound by the terms of this Agreement and shall together with
the Shareholder and any prior Permitted Transferees shall be deemed the
Shareholder; provided further that no such assignment or delegation shall
relieve the Shareholder of its obligations under this Agreement.

(c) Except as provided in Section 6.6(d), the covenants and agreements of the
Shareholder set forth in Articles 2 and 3 shall not be binding upon or restrict
any transferee of Shares other than Permitted Transferees in accordance with
Section 2.1(a)(iii), or any transferee of Shares pursuant to a Permitted
Transfer in connection with which the Shareholder’s rights under this Agreement
are assigned to the transferee pursuant to Section 6.6(b)(i), and no transferee
of Shares other than such Permitted Transferees or a transfer of the
Shareholder’s rights pursuant to Section 6.6(b)(i) shall have any rights under
this Agreement.

(d) The Shareholder will not enter into any transaction pursuant to which any
Person would become its ultimate parent entity (such that the Shareholder is a
direct or indirect Subsidiary of another Person or all or substantially all of
the Shareholder’s assets have been acquired by another Person) without causing
such Person to assume all of the Shareholder’s obligations under this Agreement
effective as of the consummation of such transaction.

Section 6.7. Non-Affiliation. From and after the date of this Agreement, the
Company shall not and shall not cause, direct or permit any of its Subsidiaries
or Group Members to (a) identify the Shareholder (or any one of them) or any of
its Affiliates (each, an “Allergan Party” and collectively, the “Allergan
Parties”) or otherwise hold any Allergan Party out to be an Affiliate of the
Company or any of its Subsidiaries, except to the extent that such
identification is required by applicable Law, by virtue of the Shareholder’s
Beneficial Ownership of all or a portion of the Shares or other Equity
Securities, and in such case only to the extent so required by Law, or (b) make,
enter into, modify or amend any Contract, other than a Contract executed and
delivered by any Allergan Party, that subjects any Allergan Party or any of its
assets or properties (other than the Shares or other Equity Securities held by
the Shareholder), tangible or intangible, to any lien, encumbrance, claim,
restriction or similar obligation or grants or allows on or with respect to any
such assets or properties any right of use, exploitation, access or discovery to
or in favor of any Person.

Section 6.8. Acknowledgment of Securities Laws. Each Party is aware, and shall
advise its Representatives who are informed of the matters that are the subject
of this Agreement, of the restrictions imposed by the securities laws of the
United States and Israel on the purchase or sale of securities by any Person who
has received material, nonpublic information from the issuer of such securities
and on the communication of such information to any other person when it is
reasonably foreseeable that such other person is likely to purchase or sell such
securities in reliance upon such information.

Section 6.9. No Third Party Beneficiaries. Except as expressly provided in
Section 5.13, 5.14, 5.15 and 5.16, this Agreement is intended for the benefit of
the Parties and their respective successors and permitted assigns.

Section 6.10. Severability. In the event that any one or more of the terms or
provisions of this Agreement or the application thereof to any Person or
circumstance is

 

-31-



--------------------------------------------------------------------------------

determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable in any respect, such invalidity, illegality or unenforceability
shall not affect any other term or provision of this Agreement, or the
application of such term or provision to Persons or circumstances or in
jurisdictions other than those as to which it has been determined to be invalid,
illegal or unenforceable, and the Parties shall use their commercially
reasonable efforts to substitute one or more valid, legal and enforceable terms
or provisions into this Agreement which, insofar as practicable, implement the
purposes and intent of the Parties. Any term or provision of this Agreement held
invalid or unenforceable only in part, degree or within certain jurisdictions
shall remain in full force and effect to the extent not held invalid or
unenforceable to the extent consistent with the intent of the Parties as
reflected by this Agreement. To the extent permitted by applicable Law, each
Party waives any term or provision of Law which renders any term or provision of
this Agreement to be invalid, illegal or unenforceable in any respect.

Section 6.11. Business Days. If the last or appointed day for the taking of any
action or the expiration of any right required or granted in this Agreement is
not a Business Day, then such action may be taken or such right may be exercised
on the next succeeding Business Day.

Section 6.12. Governing Law and Venue: Waiver of Jury Trial.

(a) THIS AGREEMENT SHALL BE DEEMED TO BE MADE IN AND IN ALL RESPECTS SHALL BE
INTERPRETED, CONSTRUED AND GOVERNED BY AND IN ACCORDANCE WITH THE SUBSTANTIVE
AND PROCEDURAL LAWS OF THE STATE OF NEW YORK, WITHOUT REGARD TO ITS RULES OF
CONFLICTS OF LAW. The Parties irrevocably submit to the exclusive jurisdiction
of the courts of the State of New York located in the City of New York, Borough
of Manhattan and the federal courts of the United States of America for the
Southern District with respect to all matters arising out of or relating to this
Agreement and the interpretation and enforcement of the provisions of this
Agreement, and of the documents referred to in this Agreement, and in respect of
the transactions contemplated by this Agreement, and waive, and agree not to
assert, as a defense in any action, suit or proceeding for the interpretation or
enforcement hereof or of any such document, that it is not subject thereto or
that such action, suit or proceeding may not be brought or is not maintainable
in such courts or that the venue thereof may not be appropriate or that this
Agreement or any such document may not be enforced in or by such courts, and the
Parties agree that all claims with respect to such action or proceeding shall be
heard and determined exclusively in such a New York state or federal court. The
Parties agree that a final judgment in any such any action, suit or proceeding
shall be conclusive and may be enforced in other jurisdictions by suit on the
judgment or in any other manner provided by Law. The Parties consent to and
grant any such court jurisdiction over the person of such Parties solely for
such purpose and over the subject matter of such dispute and agree that mailing
of process or other papers in connection with any such action or proceeding in
the manner provided in Section 6.3 or in such other manner as may be permitted
by Law shall be valid and sufficient service.

(b) EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT SUCH PARTY MAY
HAVE TO A TRIAL BY JURY WITH RESPECT TO ANY LITIGATION DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY

 

-32-



--------------------------------------------------------------------------------

THIS AGREEMENT. EACH PARTY ACKNOWLEDGES AND AGREES THAT NO REPRESENTATIVE, AGENT
OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT
SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER. EACH PARTY UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF
THIS WAIVER. EACH PARTY MAKES THIS WAIVER VOLUNTARILY AND EACH PARTY HAS BEEN
INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS
IN THIS SECTION 6.12(b).

Section 6.13. Enforcement. The Parties acknowledge and agree that irreparable
damage would occur in the event that any provision of this Agreement was not
performed in accordance with its specific terms or was otherwise breached, and
that monetary damages, even if available, would not be an adequate remedy
therefor. It is accordingly agreed that the Parties shall be entitled to an
injunction or injunctions to prevent breaches of this Agreement and to enforce
specifically the performance of the terms and provisions hereof in any court
referred to in Section 6.12, without proof of actual damages (and each Party
hereby waives any requirement for the securing or posting of any bond in
connection with such remedy), this being in addition to any other remedy to
which they are entitled at Law or in equity. The Parties further agree not to
assert that a remedy of specific enforcement is unenforceable, invalid, contrary
to Law or inequitable for any reason, nor to assert that a remedy of monetary
damages would provide an adequate remedy for such breach.

[Signature pages follow]

 

-33-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company and the Shareholder have caused this Agreement
to be signed by their respective officers thereunto duly authorized, all as of
the date first above written.

 

TEVA PHARMACEUTICAL INDUSTRIES LTD. By:  

 

  Name:     Title:   ALLERGAN PLC By:  

 

  Name:     Title:  